[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Fred Pitzer, appeals the judgment of the Hamilton County Court of Common Pleas denying his motion to withdraw his guilty plea to a charge of escape pursuant to R.C. 2921.34(A).  Pitzer entered the guilty plea after being charged with leaving a halfway house while on post-release control.
In his first assignment of error, Pitzer argues that the trial court erred in denying his motion to withdraw the guilty plea, because the statute governing post-release control, R.C. 2967.28, is unconstitutional.  In his second assignment of error, he contends that he was denied the effective assistance of trial counsel, in that his attorney did not raise the issue of the same statute's constitutionality.
The assignments of error are without merit.  Both assignments are premised upon Pitzer's contention that R.C. 2967.28 is unconstitutional, but the Supreme Court of Ohio rejected that argument in Woods v. Telb.1
Both assignments of error are accordingly overruled, and the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Gorman, P.J., Hildebrandt and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.
1 (2000), 89 Ohio St. 3d 504, 733 N.E.2d 1102, motion for reconsideration denied (2000), 90 Ohio St. 3d 1419, 735 N.E.2d 457.